UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary14.1% Abercrombie & Fitch, Cl. A Amazon.com 30,630 a Autoliv Carnival Dick's Sporting Goods 54,920 a DIRECTV, Cl. A 48,450 a Home Depot Johnson Controls Las Vegas Sands 71,420 a Limited Brands Macy's Mattel NetFlix 23,320 a News, Cl. A Nordstrom Omnicom Group Staples Target Time Warner Toll Brothers 73,130 a Consumer Staples10.3% Clorox Costco Wholesale CVS Caremark Dr. Pepper Snapple Group Energizer Holdings 46,650 a Estee Lauder, Cl. A Kraft Foods, Cl. A PepsiCo Philip Morris International Procter & Gamble Whole Foods Market 65,140 a Energy10.4% Cameron International 53,230 a ConocoPhillips EOG Resources Exxon Mobil Halliburton Marathon Oil Newfield Exploration 25,810 a Occidental Petroleum Pioneer Natural Resources Schlumberger Exchange Traded Funds.7% iShares Russell 1000 Value Index Fund Financial13.3% American Express Ameriprise Financial Bank of America Berkshire Hathaway, Cl. B 17,360 a Capital One Financial Comerica Fidelity National Financial, Cl. A Franklin Resources Genworth Financial, Cl. A 109,920 a Goldman Sachs Group JPMorgan Chase & Co. Marsh & McLennan MetLife Morgan Stanley People's United Financial Prudential Financial State Street T. Rowe Price Group 52,670 2,540,274 Travelers 34,420 1,736,489 U.S. Bancorp 229,840 5,493,176 Wells Fargo & Co. 175,540 4,867,724 Health Care9.5% Alexion Pharmaceuticals 26,700 a 1,451,412 Allergan 32,530 1,986,282 AmerisourceBergen 69,070 2,070,028 Amylin Pharmaceuticals 74,100 a 1,401,972 Cardinal Health 69,670 2,248,251 Celgene 35,300 a 1,946,795 Cerner 23,110 a 1,789,870 Covidien 61,111 2,280,663 Edwards Lifesciences 40,440 a 2,337,432 Express Scripts 69,340 a 3,132,781 Hospira 27,410 a 1,428,061 Human Genome Sciences 51,930 a 1,347,064 Illumina 27,620 a 1,238,205 Johnson & Johnson 26,380 1,532,414 Merck & Co. 261,410 9,008,189 Pfizer 658,162 9,872,430 Warner Chilcott, Cl. A 52,780 a 1,351,168 Zimmer Holdings 23,270 a 1,233,077 Industrial11.4% Caterpillar 119,180 b 8,312,805 Cummins 40,950 3,260,030 Dover 108,403 5,200,092 Eaton 22,000 1,726,120 General Electric 771,910 12,443,189 Ingersoll-Rand 101,220 3,791,701 Norfolk Southern 52,290 2,942,358 Pitney Bowes 378,990 9,251,146 Rockwell Collins 36,790 2,102,916 Tyco International 65,430 2,504,660 United Technologies 77,560 5,514,516 Information Technology19.9% Agilent Technologies 56,460 a 1,576,928 Akamai Technologies 32,140 a 1,232,890 Amphenol, Cl. A 58,730 2,631,104 AOL 62,952 a 1,316,956 Apple 52,647 a 13,543,441 BMC Software 66,820 a 2,377,456 Cisco Systems 429,008 a 9,897,215 Dolby Laboratories, Cl. A 44,870 a 2,847,899 Google, Cl. A 15,006 a 7,275,659 Hewlett-Packard 25,910 1,192,896 Informatica 83,030 a 2,501,694 International Business Machines 63,950 8,211,180 Microsoft 544,789 14,061,004 Motorola 163,900 a 1,227,611 NetApp 67,750 a 2,865,825 Oracle 284,860 6,734,090 QUALCOMM 165,500 6,302,240 Research In Motion 41,650 a 2,396,125 Salesforce.com 31,050 a 3,072,397 Teradata 79,270 a 2,520,786 Trimble Navigation 78,940 a 2,239,528 Tyco Electronics 44,230 1,194,210 VMware, Cl. A 33,710 a 2,613,536 Materials3.8% Air Products & Chemicals 64,560 4,685,765 Dow Chemical 70,010 1,913,373 Freeport-McMoRan Copper & Gold 81,352 c 5,819,922 Mosaic 55,260 2,633,139 Packaging Corp. of America 158,930 3,814,320 Telecommunication Services4.6% AT & T 311,350 8,076,419 Vodafone Group, ADR 371,290 8,717,889 Windstream 526,023 5,996,662 Utilities1.0% Entergy 53,270 4,128,958 Questar 55,070 905,902 Total Common Stocks (cost $452,660,639) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,671,000) 4,671,000 d Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,296,636) 4,296,636 d Total Investments (cost $461,628,275) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2010, the total market value of the fund's securities on loan is $4,220,991 and the total market value of the collateral held by the fund is $4,296,636, which consists of U.S. Government agencies and securities. c Held by a broker as collateral for open financial options positions. d Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $461,628,275. Net unrealized appreciation on investments was $42,188,773 of which $54,496,965 related to appreciated investment securities and $12,308,192 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 20.0 Consumer Discretionary 14.1 Financial 13.3 Industrial 11.4 Energy 10.4 Consumer Staples 10.2 Health Care 9.5 Telecommunication Services 4.6 Materials 3.8 Money Market Investments 1.8 Utilities 1.0 Exchange Traded Funds .7  Based on net assets. STATEMENT OF OPTIONS WRITTEN July 31, 2010 (Unaudited) Contracts Value ($) Call Options: Freeport- McMoran, August 2010 @ 100 (Premiums Received $7,346) 65 a a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 478,093,678 - - Equity Securities - Foreign+ 13,466,756 - - Mutual Funds/Exchange Traded Funds 12,256,614 - - Liabilities ($) Other Financial Instruments: Options Written (195) - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options as a substitute for an investment. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
